H1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
12 MOHAMMAD HEDAYATI, on behalf                     Case No.: 8:18-cv-01479-AG-KES
   of himself and all others similarly
13 situated,                                        ORDER GRANTING JOINT
                     Plaintiff,                     STIPULATION RE: DISMISSAL
14           v.                                     PURSUANT TO SETTLEMENT
15 FELDSOTT LEE PAGANO &                            Complaint Filed:         8/20/2018
   CANFIELD; PARKSIDE                               FAC Filed:               10/19/2018
16 COMMUNITY ASSOCIATION, a non-                    Scheduling Conference:   None Set
   profit mutual benefit corporation; and           Trial Date:              None Set
17 DOES 1-10, inclusive
                    Defendants.
18
19
20
21
22
23
24
25
26
27
28

                                              -1-
     ORDER GRANTING JOINT STIPULATION RE: DISMISSAL PURSUANT TO              CASE NO. 8:18-CV-
     SETTLEMENT                                                                01479-AG-KES
H1         The Court, having considered the parties’ stipulation and for good cause
 2 appearing, hereby rules as follows:
 3         The parties’ stipulation is GRANTED.
 4         Pursuant to the parties’ Stipulation to the dismissal of this action, this action is
 5 hereby dismissed in its entirety, with prejudice as to plaintiff Mohammad Hedayati.
 6 The dismissal is without prejudice as the class-action allegations and as to other
 7 members of the putative alleged class. The parties are to bear their respective
 8 attorneys’ fees and costs.
 9
10   DATED: March 1, 2019
                                         By
11                                            The Hon. Andrew Guilford
12                                            United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
     ORDER GRANTING JOINT STIPULATION RE: DISMISSAL PURSUANT TO                 CASE NO. 8:18-CV-
     SETTLEMENT                                                                   01479-AG-KES
